DETAILED ACTION
The present action is in response to the reply filed January 11, 2021 under the AFCP 2.0 after final pilot program which has been entered.
Examiner’s Comment
The examiner’s amendment below corrects antecedent basis issue in claim 13 which recites “the curtain” without previously defining --a curtain--. The examiner’s amendment below also corrects claim 16 which refers to reference character “72” without being provided within parentheses. The reference character has been deleted from the claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 13, line 7 has been amended to read --and lock a last curtain hook of a plurality of curtain hooks of a curtain in said drop-down pocket.--

In claim 16, line 6 has been amended to read –matingly engageable with said hook arms and attachable to a wall by internal mechanical--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the prior art teach load hanger brackets, the closest prior art of record fail to disclose or teach it obvious to further provide the lock channel such that it terminates at a closed drop-down pocket that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634